Title: To James Madison from an Unidentified Correspondent, [ca. 23 July 1809]
From: 
To: Madison, James


[ca. 23 July 1809]
Plan, for an Hospital for disabled Sailors.
After the Independence of a Country in which there is in operation, impartial laws and honest courts; Commerce must owe much of its security and success, to the courage, vigour, and enterprize of the men who work the respective vessels. If this be true in periods of peace; the fact is much more striking, during the existence of war.
It is therefore the Interest of all who are connected with Commerce, to promote every institution that is calculated to cherish in the souls of Sailors, those virtues on which their usefulness so much depends. The experience of ages has proven, that when Man has before him the prospect of honour and reward, if successful; or the commisertion and sympathy of his fellow countrymen and a comfortable asylum to receive him at last, if unfortunate; there is no enterprize that will appal him.

It is therefore proposed, to institute an Hospital for Disabled Sailors. The simply establishing of such a place, would shew this class of society, how much, the providing against their wants, and alleviating their misfortunes, engaged the solicitude of their fellow citizens. To be received into such a place would be a Kind of honorary compliment; the blunt and honest marine, would be seen raising himself on his crutch, and proudly telling that he was a member of the “Legion of disabled American Sailors.”
As private property in time of war, must owe much of its security to the exertions of the ships crew; as retaliation on an enemy by privateering, so long as our enemies will continue this mode of injuring us, is fair; and as it is good policy in our Government to meet our enemies in their own way of doing mischief, especially, while that is the cheapest and best for us; every thing ought to be done to insure our success—therefore the Subscribers oblige themselves to pay the sums hereafter mentioned; to be applied for the erection of a large and comfortable Hospital for the reception and maintenance of such Sailors as are disabled by injuries received while employed in Vessels belonging to the Port of Philadelphia.
Means to accomplish this.
Private Subscription
U. States to give to every State in the Union, from 25 to 100,000 Dollars; provided such State, or private individuals subscribed to the establishment, a sum equal to what was drawn from the U. States—but that no sum would be paid by the U. S. under $25000 or above 100,000.
